


Exhibit 10.51

 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

 

Name:

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

«DateGrant»

Restricted Stock Units:

«TotalShares»

Vesting Commencement Date:

«VestComDate»

 

Each restricted stock unit (the “restricted stock unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement (the “Agreement”).

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an employee or consultant of the
Company, a Parent, a Subsidiary or an Affiliate (“Service”) throughout the
vesting period.  The units will vest in equal quarterly installments over
approximately four years as follows:  6.25% on <<InitialVestDate>>; 6.25% on
<<SecondVestDate>>; and an additional 6.25% on the final day of each 3-month
period thereafter, provided that you remain in continuous Service through such
date.

 

You and the Company agree that your right to receive the units is granted under
and governed by the terms and conditions of the Plan and of the Agreement that
is attached to and made a part of this document.  Capitalized terms not defined
herein have the meaning ascribed to such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

You agree to cover the applicable withholding taxes as set forth more fully
herein.  In connection with your receipt of the restricted stock units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934 (a
“10b5-1 Plan”).  As of the date of the Agreement, you are not aware of any
material nonpublic information concerning the Company or its securities, or, as
of the date any sales are effected pursuant to the 10b5-1 Plan, you will not
effect such sales on the basis of material nonpublic information about the
securities or the Company of which you were aware at the time you entered into
the Agreement.

 

--------------------------------------------------------------------------------


 

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares

No payment is required for the restricted stock units you are receiving.

 

 

Nature of Units

Your units are bookkeeping entries.  They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date.  As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

Settlement of Units

Each of your units will be settled when it vests (unless you and the Company
have agreed to a later settlement date pursuant to procedures that the Company
may prescribe at its discretion).

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

Vesting

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award.  It is
intended that vesting in the restricted stock units is commensurate with a
full-time work schedule.  For possible adjustments that may be made by the
Company, see the Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

The restricted stock units will vest in full if not assumed or substituted with
a new award as set forth in Section 11.3 of the Plan.

 

 

Forfeiture

If your Service terminates for any reason then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award, will be forfeited immediately.  This means that the
restricted stock units will immediately revert to the Company.  You receive no
payment for restricted stock units that are forfeited.  The Company determines
when your Service terminates for this purpose.

 

 

Leaves of Absence
and Part-Time
Work

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing.  If your leave of absence lasts for more
than 6 months, then vesting will be suspended on the day that is 6 months and 1
day after the leave of absence began.  Vesting will resume effective as of the
second vesting date after you

 

--------------------------------------------------------------------------------


 

 

return from leave of absence provided you have worked at least one day during
that vesting period.

 

In the case of all leaves, your Service terminates when the approved leave ends,
unless you immediately return to active work.

 

If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the restricted stock
units vest, so that the rate of vesting is commensurate with your reduced work
schedule.  Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

Stock Certificates

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest.  After any restricted stock units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units.  No fractional shares shall be
issued.

 

 

Stockholder Rights

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock.  Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

Units Restricted

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution.  Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

Withholding Taxes

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award.  Prior to the relevant taxable event,
you shall pay or make adequate arrangements satisfactory to the Company to
satisfy all withholding obligations for applicable taxes.

 

You authorize the Company to instruct the broker whom it has selected for this
purpose to sell a number of shares of Common Stock to be issued upon the vesting
of your restricted stock units or a lesser number necessary to meet tax
withholding obligations.  Such sales

 

2

--------------------------------------------------------------------------------


 

 

shall be effected at a market price following the date that the restricted stock
units vest (unless you and the Company have agreed to a later settlement date
pursuant to procedures that the Company may prescribe at its discretion).

 

You acknowledge that the proceeds of any such sale may not be sufficient to
satisfy your withholding obligations.  To the extent the proceeds from such sale
are insufficient to cover the taxes due, the Company may in its discretion
(a) withhold the balance of all applicable taxes legally payable by you from
your wages or other cash compensation paid to you by the Company and/or
(b) withhold in shares of Common Stock, provided that the Company only withholds
an amount of shares not in excess of the amount necessary to satisfy the minimum
withholding amount.  The fair market value of withheld shares, determined as of
the date taxes otherwise would have been withheld in cash, will be applied
against the withholding taxes.  If the Company satisfies the obligation for
taxes by withholding a number of shares of Common Stock as described above, you
are deemed to have been issued the full number of shares subject to the award of
restricted stock units.

 

 

Rule 10b5-1 Plan

You acknowledge that the instruction to the broker to sell in the foregoing
section is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934 (the “Exchange
Act”), and to be interpreted to comply with the requirements of
Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).  This 10b5-1 Plan is
adopted to be effective as of the first date on which the restricted stock units
vest.  This 10b5-1 Plan is being adopted to permit you to sell a number of
shares awarded upon the vesting of restricted stock units sufficient to pay
withholding taxes that become due as a result of this award or the vesting of
the restricted stock units or, if you elect within thirty days following
notification via the broker whom the Company has selected for this purpose of
your restricted stock unit award, to permit you to sell all of the vested
restricted stock units.  You hereby appoint the Company as your agent and
attorney-in-fact to instruct the broker with respect to the number of shares to
be sold under this 10b5-1 Plan.

 

You hereby authorize the broker to sell the number of shares of Common Stock
determined as set forth above and acknowledge that the broker is under no
obligation to arrange for such sale at any particular price. You acknowledge
that the broker may aggregate your sales with sales occurring on the same day
that are effected on behalf of other Company employees pursuant to sales of
shares vesting under Company options or restricted stock unit awards and your
proceeds will be based on a blended price for all such sales. You acknowledge
that you will be responsible for all brokerage fees and other costs of sale, and
you agree to indemnify and hold the Company harmless from any

 

3

--------------------------------------------------------------------------------


 

 

losses, costs, damages, or expenses relating to any such sale.  You acknowledge
that it may not be possible to sell Common Stock during the term of this 10b5-1
Plan due to (a) a legal or contractual restriction applicable to you or to the
broker, (b) a market disruption, (c) rules governing order execution priority on
the Nasdaq Global Market, (d) a sale effected pursuant to this 10b5-1 Plan that
fails to comply (or in the reasonable opinion of the broker’s counsel is likely
not to comply) with Rule 144 under the Securities Act of 1933, if applicable, or
(e) if the Company determines that sales may not be effected under this 10b5-1
Plan.  You acknowledge that this 10b5-1 Plan is subject to the terms of any
policy adopted now or hereafter by the Company governing the adoption of 10b5-1
plans.

 

 

Restrictions on
Issuance

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

Restrictions on
Resale

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale.  This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

No Retention Rights

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent or Subsidiary) in any capacity.  The
Company and its Parent and its Subsidiaries reserve the right to terminate your
Service at any time, with or without cause.

 

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

 

Applicable Law

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department.

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award.  Any prior agreements, commitments or negotiations concerning this award
are superseded.  This Agreement may be amended only by another written agreement
between the parties.

 

4

--------------------------------------------------------------------------------


 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5

--------------------------------------------------------------------------------
